Exhibit 10.4
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS
     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of common stock, $0.01 par value per share, of Express Scripts,
Inc. (the “Company”) pursuant to the following terms and conditions:

                       
•
  Optionee:  
 
 
 
         
•
  Grant Date:  
 
 
 
         
•
  Exercise Price Per Share:   $
 
 
 
         
•
  Number of Option Shares:  
 
 
 
         
•
  Term/Expiration Date of Option:  
 
 
 
         
•
  Type of Option:   Non-qualified Stock Option
 
          •   Vesting Schedule: The shares of common stock granted pursuant to
the Option shall be vested and become exercisable in accordance with the
following vesting schedule:

           
 
  —   
 
  —   
 
  —   
 
          •   Other Provisions: The Option is granted subject to, and in
accordance with, the terms of the Stock Option Agreement (the “Option
Agreement”) attached hereto as Exhibit A, including Schedule 1 thereto, and the
Express Scripts, Inc. 2011 Long-Term Incentive Plan (the “Plan”) attached hereto
as Exhibit B.

This Option is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Option Agreement.

            EXPRESS SCRIPTS, INC.
      By:           [NAME]        [TITLE]     

Attachments:
Exhibit A— Stock Option Agreement

Exhibit B—Express Scripts, Inc. 2011 Long-Term Incentive Plan

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     Express Scripts, Inc., a Delaware corporation (“Company”), has granted you
(“Optionee”) an option to purchase shares of common stock of the Company, $0.01
par value per share (“Common Stock”), pursuant to the terms and conditions set
forth in your Stock Option Grant Notice (“Grant Notice”) and this Stock Option
Agreement (“Option Agreement”).
     The Option is granted pursuant to the Express Scripts, Inc. 2011 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
options, and other awards, may be granted to Non-Employee Directors of the
Company. Except as otherwise specifically set forth herein, all capitalized
terms utilized herein (including on Schedule 1 hereto) shall have the respective
meanings ascribed to them in the Plan
     The details of your Option are as follows:
     1. Grant of Option. Pursuant to an action of the Board and or a committee
authorized by the Board, the Company hereby grants to Optionee an option to
purchase shares of Common Stock (the “Option”), subject to the terms and
conditions described herein. The number of shares of Common Stock subject to
your Option and the Exercise Price Per Share are set forth in the Grant Notice.
     2. Term, Vesting and Forfeiture.
          (a) Term. This Option may be exercised only within the Term set forth
in the Grant Notice, and may be exercised during such Term only in accordance
with the Plan and the terms of this Option Agreement.
          (b) Time Vesting. The Option shall vest in one or more installments in
accordance with the Vesting Schedule set forth on the Grant Notice, with the
vesting of each installment subject to the Optionee’s continued service as a
member of the Board through the applicable vesting date, subject to the terms
hereof.
          (c) Accelerated Vesting. Any Option, or portion thereof, which has not
yet vested under subparagraph (b) above shall, upon the occurrence of a Change
in Control or the termination of the Optionee’s continued service as a member of
the Board, vest or be forfeited in accordance with the provisions of the Plan,
and the terms of this Agreement (including Schedule 1 hereto).
          (d) Forfeiture of Option. If Optionee’s service as a member of the
Board terminates for any reason, Optionee shall forfeit all rights with respect
to any portion of the Option that has not yet vested as of the effective date of
the termination, except to the extent such Award vests upon such termination
under Paragraph 2(c).
     3. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its Term in
accordance with the Vesting Schedule set forth in the Grant Notice and the
applicable provisions of the Plan and this Option Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Method of Exercise. This Option is exercisable pursuant to the
procedures for exercise provided from time to time by the Company and/or by a
third-party vendor selected by the Company. The Option exercise shall require
payment of the aggregate exercise price as to all exercised shares. The method
of payment of the aggregate exercise price shall be in a form approved by the
Company in accordance with Section 7(a)(ii) of the Plan. This Option shall be
deemed to be exercised upon receipt and approval by the Company (or the
appropriate third party) of all required exercise notices, together with full
payment of the exercise price and such additional documents as the Company (or
the third-party vendor) may then require. The Company may cause, or authorize
its third-party to vendor to cause, the vested portion of this Option to
automatically be exercised on the Expiration Date for such Option, to the extent
it has not previously been exercised or forfeited.
     4. Incorporation of the Plan by Reference; Conflicting Terms. The Option is
granted under, and expressly subject to, the terms and provisions of the Plan,
which terms and provisions are incorporated herein by reference. Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. In the event of any conflict between the terms of
the Plan and the terms of this Agreement, the terms and provisions of the Plan
shall govern.
     5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.
     6. Stockholder Rights. Optionee shall not have any stockholder rights with
respect to the shares of Common Stock granted pursuant to this Option until
Optionee shall have exercised the Option in accordance with Section 3 hereof.
     7. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Should any change be made to the Common Stock by reason of any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change, appropriate adjustments
shall be made to (a) the total number and/or class of securities subject to this
Option, and (b) the Exercise Price Per Share set forth in the Grant Notice in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
     8. Compliance with Laws and Regulations. Notwithstanding anything herein to
the contrary, no shares of Common Stock shall be issued pursuant to the exercise
of this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the shares of Common Stock are then listed.
     9. Board Discretion. This Option has been granted pursuant to a
determination made by the Board and/or one or more committees of the Board (as
delegated by the Board). Notwithstanding anything to the contrary herein, and
subject to the limitations of the Plan, the Board or its delegated committee(s)
shall have plenary authority to: (a) interpret any provision of this Agreement
or the Option; (b) make any determinations necessary or advisable for the
administration of this Agreement or the Option; (c) make adjustments as it deems
appropriate to the aggregate number and type of securities available under this
Agreement to appropriately adjust for, and give effect to, any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change; and (d) otherwise modify or
amend any provision hereof, or otherwise with respect to the Option, in any
manner that does not materially and

 



--------------------------------------------------------------------------------



 



adversely affect any right granted to Optionee by the express terms hereof,
unless required as a matter of law, subject to the limitations stated in the
Plan.
     10. Tax Withholding. To the extent applicable and required by law, at the
time Optionee exercises his or her Option, in whole or in part, the Company
shall withhold from Optionee’s compensation any required taxes, including social
security and Medicare taxes, and federal, state and local income tax, with
respect to the income arising from the exercise of the Option under this
Agreement. The Company shall have the right to require the payment of any such
taxes before delivering any shares of Common Stock upon the exercise of the
Option, or any portion thereof. Optionee may elect to have any such withholding
obligations satisfied by: (i) delivering cash; (ii) delivering part or all of
the withholding payment in previously owned shares of Common Stock; and/or
(iii) irrevocably directing the Company to reduce the number of shares that
would otherwise be issued to Optionee upon the exercise of the Option that
number of whole shares of Common Stock having a fair market value, determined by
the Company, in its sole discretion, equal to the amount of tax required to be
withheld, but not to exceed the Company’s required minimum statutory
withholding.
     11. Electronic Delivery. The Company may choose to deliver certain
statutory or regulatory materials relating to the Plan in electronic form,
including without limitation securities law disclosure materials. Without
limiting the foregoing, by accepting this Option, Optionee hereby agrees that
the Company may deliver the Plan prospectus and the Company’s annual report to
Optionee in an electronic format. If at any time Optionee would prefer to
receive paper copies of any document delivered in electronic form, the Company
will provide such paper copies upon written request to the Investor Relations
department of the Company.
     12. No Right to Continued Service on the Board. Nothing in this Agreement
shall be deemed to create any limitation or restriction on or otherwise affect
such rights as the Company, the stockholders of the Company, or the Board
otherwise would have to remove Optionee from the Board, to exclude Optionee from
any slate of nominees for election to the Board, or to otherwise terminate
Optionee’s service on the Board at any time for any reason.
     13. Entire Agreement. This Agreement, including Schedule 1 hereto, and the
Plan contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations between the parties.
     14. Governing Law. To the extent federal law does not otherwise control,
this Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT A
TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS
  I. Termination of Service of Non-Employee Director
     (A) Generally. Except as provided herein, if Optionee’s service as a member
of the Board terminates, then any portion of the Option that has not vested as
of the date of such termination shall terminate as of such date, and the
unvested portion of the Option shall be forfeited to the Company without payment
therefor.
     (B) Death. If Optionee’s service as a member of the Board terminates
because of his or her death, then the Option, to the extent it has not expired
or been terminated, shall vest and become exercisable in full, and may be
exercised by the Optionee’s Successor at any time, or from time to time, within
one year after the date of Optionee’s death.
     (C) Disability. If Optionee’s service as a member of the Board terminates
because of Disability, then the Option, to the extent it has not expired or been
terminated, shall vest and become exercisable in full, and Optionee or
Optionee’s Successor may exercise such Option at any time, or from time to time,
within one year after the date of Optionee’s Disability.
     (D) Retirement. The termination of Optionee’s service as a member of the
Board after attainment of age 65 for any reason other than death or Disability
shall be considered a Retirement, subject to the following:

  1.   Tenured Retirement. After attainment of age 70, Optionee’s Retirement
shall be deemed to be a “Tenured Retirement”. Upon a Tenured Retirement, the
Option, to the extent it has not expired or been terminated, shall vest and
become exercisable in full, and may be exercised by the Optionee, or Optionee’s
Successor at any time, or from time to time, up to and including the date the
Option expires.     2.   Early Retirement. If Optionee has attained the age of
65, but not age 70, and has at least ten years of service on the Board, then
Optionee’s Retirement shall be deemed to be an “Early Retirement”. Upon an Early
Retirement, the following shall occur:

  (a)   any portion of the Option which has vested but not yet been exercised as
of the date of the Retirement shall remain vested and fully-exercisable by the
Optionee, or Optionee’s Successor at any time, or from time to time, up to and
until the first to occur of (i) the four-year anniversary of the date of the
Retirement, or (ii) the date the Option expires;     (b)   for any portion of
the Option which has not vested, expired or otherwise been terminated as of date
of the Retirement, a pro-rata portion thereof (determined as set forth below)
shall remain in effect and vest and become exercisable in accordance with the
original vesting schedule, and following such vesting shall be fully-exercisable
by the Optionee, or Optionee’s Successor at any time, or from time to time, up
to and until the first to occur of (i) the four-year anniversary of the date of
the Retirement, or (ii) the date the Option expires;

 



--------------------------------------------------------------------------------



 



  (c)   the pro-rata portion of the Option that continues to vest under the
preceding paragraph shall be a percentage which is equal to (i) the number of
full months served by Optionee past age 65, divided by (ii) 60. The remaining
portion of the Option that is not eligible for continued vesting under the
preceding paragraph shall immediately terminate upon Retirement.

  3.   Death or Disability While Eligible for Retirement. If Optionee’s service
as a member of the Board terminates because of his or her death or Disability
and, at the time of such termination of service on the Board Optionee would have
been eligible for either a Tenured Retirement or an Early Retirement, Optionee
or Optionee’s Successor may elect to have the Option treated as if Optionee’s
service had terminated due to such applicable form of Retirement (rather than
due to death or Disability, as applicable). Such election shall be made through
the delivery of an irrevocable notice indicating such desired treatment to the
Company’s General Counsel no less than 60 days after the date of Optionee’s
death or Disability (as applicable).     4.   Standard Retirement. Any
Retirement that is not either a Tenured Retirement or an Early Retirement shall
be deemed to be a Standard Retirement.

     (E) Reasons other than Death, Disability, Tenured Retirement, Early
Retirement or Termination for Cause. If Optionee’s service as a member of the
Board terminates due to a Standard Retirement or for any other reason other than
death, Disability, Tenured Retirement or Early Retirement, then the Option, to
the extent it has not expired or been terminated, shall remain exercisable for
one year after termination of Optionee’s service on the Board, but only to the
extent that such Option was exercisable immediately prior to Optionee’s
termination of service.
     (F) Expiration of Term. Any portion of the Option that remains
unexercisable upon termination of service as a member of the Board (after taking
into account the foregoing paragraphs (A)-(E), and except as specifically
provided in the foregoing paragraph (D)(3)) shall terminate immediately upon
such termination of service as a member of the Board. Any portion of the Option
that is, or becomes, exercisable upon termination of service as a member of the
Board (or thereafter pursuant to the foregoing paragraph (D)(3)) which is not
exercised within the applicable period set forth in the foregoing paragraphs
(A)-(E) shall terminate as of the end of the applicable period described in such
paragraphs; provided, however, that the Company may cause, or authorize its
third-party to vendor to cause, any remaining vested portion of the Option to
automatically be exercised on the last date of the applicable period, to the
extent it has not previously been exercised or forfeited. Notwithstanding the
foregoing, or any other provision of the Plan, the Stock Option Agreement, the
Grant Notice, or this Schedule 1, in no event shall the Option be exercisable
after expiration of the Term.
   II. Change in Control
     (A) Acceleration of Vesting Upon Change in Control After Which No Public
Market for Company or Exchange Stock Exists
          (i) Acceleration of Vesting. Upon the occurrence of a Change in
Control after which there will be no generally recognized U.S. public market for
the Company’s Common Stock or any common stock for which the Company’s Common
Stock is exchanged, the Option, to the extent it has not expired or been
terminated, shall, to the extent not yet exercisable, vest and become
exercisable in full.

 



--------------------------------------------------------------------------------



 



          (ii) Company Payment. Upon the occurrence of a Change in Control
transaction after which there will be no generally recognized U.S. public market
for the Company’s Common Stock or any common stock for which the Company’s
Common Stock is exchanged, on the Change in Control Date the Option shall be
automatically cancelled without further action by the Company or the Optionee,
and the Company shall provide payment in connection with such cancellation at a
per share price equal to the excess (if any) of the Change in Control Price (as
defined below) over the exercise price of the Option. The Change in Control
Price shall mean the value, expressed in dollars, as of the date of receipt of
the per share consideration received by the Company’s stockholders whose stock
is acquired in a transaction constituting a Change in Control. In case such all
or part of such consideration shall be in a form other than cash, the value of
such consideration shall be as determined in good faith by a majority of the
Board of Directors based on a written opinion by a nationally recognized
investment banking firm, whose determination shall be described in a statement
furnished to Participants.
     (B) Acceleration of Vesting Upon Other Change in Control Transactions. Upon
the occurrence of a Change in Control after which there remains a generally
recognized U.S. public market for the Company’s Common Stock or for any common
stock for which the Company’s Common Stock is exchanged, the Option, to the
extent it has not expired or been terminated, shall vest and become exercisable
in full and shall remain exercisable for the remainder of the Term.
     (C) Options Not Assumed. Notwithstanding anything herein to the contrary,
the Board may provide for such other treatment of the Option as the Board may
determine in its sole discretion with respect to the Option if it is not assumed
or is cancelled in connection with a Change in Control.

 